    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 1 of 13



                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           –Houston Division–


DALLAS COUNTY HOSPITAL
DISTRICT D/B/A/ PARKLAND
HEALTH & HOSPITAL SYSTEM, et
al.,                                                Case No. 4:19–cv–04834

                 Plaintiff                      The Honorable Keith P. Ellison

                   –v–

AMNEAL PHARMACEUTICALS, et al.,

               Defendants.


           OPPOSITION BY DEFENDANT CVS PHARMACY, INC.
           TO PLAINTIFFS’ MOTION FOR RECONSIDERATION

   Defendant CVS Pharmacy, Inc. (“CVS”) submits this opposition to Plaintiffs’

Motion for Reconsideration of this Court’s Stay of Proceedings and Request for

Expedited Consideration.

            Statement of the Nature and Stage of the Proceeding

   The Judicial Panel on Multidistrict Litigation (“JPML”) has scheduled this case

for a hearing that will take place in 22 days. On March 26, 2020, in Nashville,

Tennessee, the seven-member JPML will consider whether to finalize its order

transferring this case to the Opiate MDL, which is pending in the United States

District Court for the Northern District of Ohio. Plaintiffs have submitted full

briefing to the JPML on whether the JPML should transfer this case. And now, after

beginning their efforts in this court to avoid the Opiate MDL by filing an ill-advised




                                                                                7173598.1
    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 2 of 13



motion to strike Defendant’s notice of removal, Plaintiffs have again burdened the

court and the parties with an equally ill-advised motion for reconsideration of the

Court’s decision to briefly stay proceedings until the JPML has a chance to act.

      Specifically, Plaintiffs seek reconsideration of this Court’s January 28, 2020

Memorandum and Order imposing a stay of proceedings until the JPML decides

whether to transfer the case to the Opiate MDL. Dkt. No. 47. Plaintiffs have repeated

the same basic proposition throughout: that any delay caused by a transfer of this

case to the Opiate MDL is a bad thing. But as this court already has explained,

Plaintiffs’ case will be delayed even if it is eventually remanded to the Texas MDL.

And if Plaintiffs believe that the MDL court will not move fast enough for their liking,

they can raise that issue with the JMPL (which they have done) or with the MDL

court (which other courts have pointed out they may do).

      In the end, Plaintiffs have supplied no basis to warrant reopening argument

in this court on whether a brief stay is appropriate. Indeed, through their motion to

strike, “emergency” motion to remand, opposition to Defendant’s motion to stay,

motion to vacate the conditional transfer order (filed in the JPML), and now in their

motion for reconsideration, Plaintiffs’ arguments have not changed. They’ve produced

no new factual evidence, identified no errors in the court’s reasoning, and have not

pointed to any new authority. In fact, the only relevant new authority does not help

Plaintiffs. Several opinions handed down contemporaneously with and since the time

of this Court’s stay order mirror, and reinforce, this Court’s decision to briefly stay

this case.



                                           2
    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 3 of 13



      In short, Plaintiffs have generated nothing to warrant reconsideration.

              Statement of the Issues to be Ruled Upon by the Court

   There are two issues for this Court: (1) whether to reconsider its January 28, 2020

decision granting a temporary stay of proceedings—notwithstanding Plaintiffs’

failure to identify any customary reason do so aside from their dissatisfaction with

the result; and (2) if the court decides to reconsider its ruling, whether the court

should reverse itself and vacate the existing stay order, despite the fact that the

JPML will consider whether to finalize its transfer order in just three weeks.

                                   Legal Standard

   CVS disagrees with Plaintiffs’ characterization of the legal standard concerning

motions for reconsideration under Rule 54(b) of the Federal Rules of Civil Procedure.

First off, motions for reconsideration are disfavored. FMC Techs., Inc. v. OneSubsea

IP UK Ltd., 2020 WL 242497, at *2 (S.D. Tex., Jan. 16, 2020). Second, although it is

true that a trial court has discretion to “reverse its decision for any reason it deems

sufficient,” Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th

Cir. 1990), “this broad discretion must be exercised sparingly in order to forestall the

perpetual reexamination of orders and the resulting burdens and delays,” Tolleson v.

Livingston, 2014 WL 1386319, at *2 (S.D. Tex., Apr. 9, 2014). In that vein, this Court

has cautioned that: “[u]sing an overly generous standard in reviewing motions under

Rule 54(b) would reduce judicial efficiency . . . .” DAC Surgical Partners P.A. v. United

Healthcare Servs., Inc., 2017 WL 3484507, at *2 (S.D. Tex., Aug. 14, 2017).




                                           3
      Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 4 of 13



     While the standard under Rules 59 and 60 is more exacting, even under Rule 54,

“courts have provided the caveat that . . . ‘considerations similar to those under Rules

59 and 60 inform the Court’s analysis. That is, considerations such as whether the

movant is attempting to rehash its previously made arguments . . . bear upon a court’s

review of a motion for reconsideration under Rule 54(b).’” DAC Surgical Partners

P.A., 2017 WL. 3484507, at *2 (quoting In re ProvideRx of Grapevine, LLC, 507 B.R.

132, 142 (Bankr. N.D. Tex. 2014)); see also id. (“Based on this case law, the Court

believes that a standard very similar to Rule 59(e) is appropriate.”).

                                      Argument

     “[T]he fact that the Court retains the power to revise interlocutory orders [under

Rule 54] does not give parties the right to continuously revisit the same issues.” DAC

Surgical Partners P.A., 2017 WL. 3484507, at *2. This is what Plaintiffs are doing.

Plaintiffs effectively have filed the same brief multiple times in two different courts.

In their latest iteration, Plaintiffs raise no arguments that this Court hasn’t already

considered. In fact, the only developments in Texas and other federal district courts

in the one month since the Court issued its stay directly contradict Plaintiffs’ position.

I.      Plaintiffs Are Recycling Rejected Arguments.

     Plaintiffs’ lead argument is that a stay is improper because the case will be

transferred to the Opiate MDL where their case will experience delay because Judge

Polster has “placed a moratorium on all substantive filings and later amended that

moratorium to ‘include all motions to remand.’” Pls’ Mot. at 3. Plaintiffs first made

this argument in their motion to remand. Pls’ Mot. to Remand, Dkt. No. 5-1 at 5-6 (“If



                                            4
    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 5 of 13



this Court does not act expeditiously, given that the MDL court has placed a

moratorium on all motions to remand, Defendants’ delay strategy would work . . . .”).

Plaintiffs once again raised this issue in opposing CVS’s Motion to Stay. Pls’ Opp. to

CVS’s Mot. to Stay, Dkt. No. 40, at 13 (“In December 2017, soon after the creation of

the MDL, the MDL Court issued a moratorium on substantive filings, including

remand motions.”).

   Plaintiffs also made the same argument to the JPML a little more than two weeks

ago. JPML Dkt. No. 7076. A comparison shows that Plaintiffs are copying and pasting

the same text with minor variations:

         Plaintiffs’ Motion for                      Plaintiffs’ Reply in Support of
           Reconsideration                         Their Motion to Vacate Conditional
                                                       Transfer Order (CTO-128)

 [T]he     federal   MDL      court     has        The MDL court has unequivocally
 unequivocally indicated that it will not          indicated that it will not consider
 grant them that opportunity. In                   Plaintiffs’ motion to remand. In
 December 2017, the federal MDL court              December 2017, that court placed a
 placed a moratorium on all substantive            moratorium on all substantive filings—
 filings and later expressly amended that          a moratorium it then amended to
 moratorium to “include all motions to             “include all motions to remand.”
 remand.” Eighteen months later, after             Eighteen months later, after granting
 granting two remands at the request of            two remands at the request of state
 state court judges, Judge Polster                 court judges, Judge Polster reiterated
 reiterated     his     commitment        to       his     commitment       to    indefinitely
 indefinitely postponing remands to state          postponing remand to state court by
 court by reminding all parties: “I will not       reminding all parties: “I will not
 entertain additional requests of this             entertain additional requests of this
 nature.” Because the federal MDL court            nature.” Hence, the MDL court will not,
 will not, in fact, consider Plaintiffs’           in fact, consider Plaintiffs’ motion.
 motion . . . .




                                               5
    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 6 of 13



Id. (internal citations omitted); JPML Dkt. No. 7076, at 2 (internal citations omitted)

(attached as Exhibit 1). As CVS pointed out in its Opposition to Plaintiffs’

Emergency Motion for Remand, this argument has been rejected by numerous courts,

including this one. As the Honorable Harry S. Mattice, Jr. of the United States

District Court for the Eastern District of Tennessee observed, “it can hardly be said

that months of delay in a case that [will] take years to resolve is likely to yield serious

prejudice.” Takoma Reg’l Hosp. v. Purdue Pharma, L.P., No. 2:19-cv-00157-HSM-

CHS (E.D. Tenn., Oct. 4, 2019). Rather, as Judge Mattice observed, delay is “simply

the price of uniformity.” Id.

   Plaintiffs also attempt to revisit jurisdictional arguments expanded upon during

oral argument. According to Plaintiffs, “CVS has emphasized this case’s similarity to

other opioid cases [that have transferred to the Opiate MDL from the Southern

District of Texas], but, during oral argument . . . CVS went to great lengths to

distinguish this case from the two opioid cases that the Southern District of Texas

has remanded. CVS cannot have it both ways.” Pls’ Mot. at 4 (internal citations

omitted).

   As in oral argument, Plaintiffs continue to miss the point. CVS did not argue that

the jurisdictional grounds asserted in the two remanded cases were substantively

different from those asserted in this case. Rather, to explain why those cases were

remanded, and why nine other cases removed to this court on the same removal

grounds were not, CVS pointed out that the petitions in those two cases were

barebones and did not make clear that at the heart of the liability theories asserted



                                            6
     Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 7 of 13



by plaintiffs in the prescription opioid cases are disputed duties that arise exclusively

under federal law. 1 Bd. of Comm’rs of Se. La. Flood Prot. Auth. E. v. Tenn. Gas

Pipeline Co. (hereinafter, “Louisiana Flood”), 850 F.3d 714, 722-23 (5th Cir. 2017)

(federal question necessarily raised where negligence and public nuisance claims

relied on the court’s interpretation of the scope of a duty of care grounded exclusively

in federal law), cert. denied, 138 S. Ct. 420 (2017).

    The petition in Johnson County v. Purdue Pharma, 4:19-cv-01637 (S.D. Tex., May

3, 2019), for instance, did not betray its federal law grounding. The petition was a

mere 96 paragraphs and occupied only 30 pages. Plaintiffs’ petition, by contrast, is

replete with references to federal law, and makes clear that the complaints in the

prescription opioid litigation draw on federal law as the exclusive basis for holding

defendants liable for violating certain duties that Plaintiffs contend arise exclusively

federal law. Plaintiffs’ petition, after all, weighs in at 326 pages and 1134 paragraphs.

It contains 441 footnotes. A review of the relatively terse complaints in Johnson

County and San Antonio does not make clear that Plaintiffs in the prescription opioid

cases rely on a mix of federal and state duties, and that certain of those duties which

go to the heart of their liability theory are vigorously disputed and could be based

exclusively on federal law—thereby rendering those cases removable on federal

question grounds.


1 Following the JPML’s January 30, 2020 hearing, the JPML transferred two more cases to the Opiate
MDL that originated in the Southern District of Texas—County of Angelina v. Allergan PLC, et al.,
No. 4:19-cv-03590 (S.D. Tex.) and County of Burleson v. Walmart Inc., et al., No. 4:19-cv-03845 (S.D.
Tex.). That brings the total number of cases that have been stayed or transferred to the Opiate MDL
from the Southern District of Texas to nine. See CVS’s Mot. to Stay., Dkt. No. 34-1, at 2 (describing
other Texas state opioid cases that were removed on similar grounds and transferred to the Opiate
MDL).

                                                 7
       Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 8 of 13



      Although CVS continues to believe that Plaintiffs’ allegations in the Johnson

County and San Antonio cases supported grounds for removal, Plaintiffs’ petitions in

the nine cases transferred from this court contain far more detail about the

exclusively federal duties on which Plaintiffs here and in those cases are based.

      In short, Plaintiffs’ claims of prejudice and jurisdictional arguments are no more

persuasive this time around.

II.      This Case Would Be Stayed In The Texas MDL Anyway.

         Even if Judge Polster were to remand this case to the Texas MDL, this case

will be stayed for years anyway. Plaintiffs take issue with CVS’s assertion at oral

argument that “Plaintiffs would suffer no prejudice because the Texas MDL was only

proceeding with a couple of bellwether cases.” Pls’ Mot. at 6. According to Plaintiffs,

this is “a tautology” since “Plaintiffs are not part of the pending bellwethers because

they have been removed and cannot apply for that designation.” Id. (emphasis in

original). But Plaintiffs elide the fact that the current bellwethers were chosen long

before Plaintiffs filed this case. Those bellwethers are now deep into discovery and

are scheduled for trial in April 2021. Under no circumstances will Plaintiffs’ case be

tried before April 2021. And the chances that Plaintiffs’ case—an action brought in

large part by for-profit enterprises who are not representative of the other forty or so

municipal plaintiffs whose cases are pending in the Texas MDL will be designated as

a future bellwether are slim to none. In all likelihood, Plaintiffs’ case would be stayed

for years to come, just like all other non-bellwether cases that are pending in the

Texas MDL.



                                            8
       Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 9 of 13



        For this additional reason—as this court already has determined—even a

lengthy delay in the Opiate MDL will create no prejudice to Plaintiffs. Delay in a

single case is not the prejudicial evil that Plaintiffs’ claim; it is simply how MDLs

work.

III.    Recent Authority Confirms That A Stay Was Necessary.

        Plaintiffs have brought no new authority to this Court’s attention. For good

reason: recent stay orders from around the country support this Court’s imposition of

a brief stay. On January 27, 2020—one day before a stay was granted in this case—

Judge Van Tatenhove of the United States District Court for the Eastern District of

Kentucky stayed two cases removed under the same federal question grounds at issue

here as well as under the Class Action Fairness Act. Despite vigorous remand

motions, the court stayed both actions “pending the final decision of the JPML of

whether to transfer the cases to the Opiate MDL].” City of Henderson, et al. v. Purdue

Pharma L.P., et al., No. 3:19-cv-00067-GFVT, Dkt. No. 149 (E.D. Ky., Jan. 27, 2020);

Hardin County Fiscal Court, et al., v. Purdue Pharma L.P., et al., No. 3:19-cv-00068,

Dkt. No. 150 (E.D. Ky., Jan. 27, 2020) (attached as Exhibits 2 and 3).

        Like this court, Judge Van Tatenhove followed the approach set out in Meyers

v. Bayer AG, 143 F. Supp. 2d 1044, 1047 (E.D. Wis. 2001), which requires courts to

“make[] a preliminary assessment of jurisdiction.” Mem. at 5. Judge Van Tatenhove

explained that “whether Plaintiffs’ underlying theory of liability is in fact based on

legal duties arising under the federal Controlled Substances Act, 21 U.S.C. § 1331”

raises issues that are complex and “clearly similar to the types of jurisdictional issues



                                           9
    Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 10 of 13



that the MDL court has before it already or is likely to encounter.” Id. at 7 (internal

citations omitted).

      Judge Van Tatenhove next determined that the “sheer number of related cases,

many of which also involve the same jurisdictional issues, weighs in favor of a stay in

the interests of judicial economy.” Id. The Court also found that a stay was necessary

because the “parties presumably are making similar arguments before the JPML

already, and those arguments are currently being considered by a body possessing

the advantage of familiarity with the facts and legal issues of hundreds of other

related cases.” Id. at 8. “To deny the stays and definitively rule on the remand motions

at this juncture would needlessly duplicate and waste judicial resources.” Id.

      Judge Van Tatenhove’s opinion aligns with the majority view of this Court,

favoring a brief stay of proceedings given the “factually and legally difficult issues”

presented, and the similarity of those issues to the issues presented in scores of cases

that are currently pending in the Opiate MDL. E.g., County of Jim Hogg v. Purdue

Pharma L.P., et al., No. 4:19-cv-02816 (S.D. Tex., Sept. 4, 2019) (C.J. Rosenthal). This

case is no different. And Plaintiffs are unable to distinguish Judge Van Tatenhove’s

decisions in either Henderson or Hardin.

      Another opioid case that was removed to the United States District Court for

the District of New Mexico—City of Santa Fe v. Purdue Pharma L.P., 1:19-cv-01105-

KG-JHR (D.N.M. Feb. 11, 2020)—was stayed on February 11, 2020. Although the

case was removed on different grounds (fraudulent misjoinder), the plaintiff in that

case made the same argument that Plaintiffs have repeatedly made here: that a stay



                                           10
   Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 11 of 13



is to be avoided because Judge Polster will “indefinitely delay ruling on the pending

Motion to Remand.” Id. Dkt. No. 30 (attached as Exhibit 4). The Court in Santa Fe

rejected that argument, “acknowledg[ing] that Plaintiff will endure some delay in

obtaining a ruling on the Motion to Remand” but observing that “despite the

moratorium, the MDL District Judge is open to adopting an efficient procedure for

addressing motions to remand.” Id. The same response applies here.

      What    is   more,   Bowling   Green-Warren    County    Community     Hospital

Corporation, et al. v. Purdue Pharma L.P., 1:19-cv-00148 (W.D. Ky.)—a nearly

identical hospital action that Defendant Walmart removed on federal question

grounds—was also recently transferred to the Opiate MDL. Id. Dkt. No. 99. The

Court there opted not to rule on either Plaintiffs’ motion to remand or Defendants’

motion to stay, thereby allowing the JPML to consider and finalize its conditional

transfer order in that case at its January 2020 hearing.

      These decisions, which have emerged in the four weeks since a stay was issued

in this case adds to the weight of authority supporting a stay. After all, most courts

to consider the issue have likewise determined that a stay is appropriate in order to

allow the JPML a brief period of time to decide whether the case belongs in the Opiate

MDL. These new cases serve as further evidence that this Court’s January 28 stay

order was thorough and correct. Accordingly, Plaintiffs’ request that the Court

reconsider its stay order should be denied. In the event that the court decides to

reconsider its stay order, the new cases that CVS has brought to the Court’s attention




                                         11
   Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 12 of 13



demonstrate that the court should once again issue a brief stay until the JPML’s

March 26 hearing.

                                 CONCLUSION

      For these reasons, CVS respectfully requests that this Court deny Plaintiffs’

Motion for Reconsideration.

Date: March 4, 2020                          Respectfully submitted,

                                             By: /s/ David B. Weinstein
                                             David B. Weinstein
                                             Texas Bar No. 21096400
                                             S.D. No. 4329
                                             Attorney-In-Charge
                                             WEINSTEIN TIPPETTS & LITTLE LLP
                                             7500 San Felipe Street, Suite 500
                                             Houston, Texas 77063
                                             Tel: (713) 244-0800
                                             Fax: (713) 244-0801
                                             david.weinstein@wtllaw.com

                                             Of Counsel:

                                             WEINSTEIN TIPPETTS & LITTLE LLP
                                             Matthew E. Coveler
                                             State Bar No. 24012462
                                             S.D. No. 24130
                                             matthew.coveler@wtllaw.com
                                             Amanda L. Catalani
                                             State Bar No. 24101602
                                             S.D. No. 3299063
                                             amanda.catalani@wtllaw.com

                                             ZUCKERMAN SPAEDER LLP
                                             Conor B. O’Croinin
                                             (Admitted pro hac vice)
                                             100 East Pratt Street, Suite 2440
                                             Baltimore, MD 21202-1031
                                             (410) 332-0444
                                             (410) 659-0436 (fax)
                                             cocroinin@zuckerman.com


                                        12
   Case 4:19-cv-04834 Document 49 Filed on 03/04/20 in TXSD Page 13 of 13




                                             Attorneys for Defendants CVS
                                             Pharmacy, Inc. and CVS Health
                                             Corporation




                             Certificate of Service

   In accordance with Rule 5 of the Federal Rules of Civil Procedure and Local Rule

5.3, I certify that this response was served on all parties via the Court’s CM/ECF

system on March 4, 2020.

                                      /s/ David B. Weinstein
                                      David B. Weinstein




                                        13
